NO. 07-02-0398-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                 DECEMBER 17, 2004

                         ______________________________

                       IN THE MATTER OF THE MARRIAGE OF

              JAMES D. DURHAM, JR. AND DEBORAH LYNN DURHAM

                       _________________________________

            FROM THE 320TH DISTRICT COURT OF POTTER COUNTY;

               NO. 63046-D; HONORABLE GORDON GREEN, JUDGE

                         _______________________________

Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Deborah Lynn Marino, f/k/a Deborah Lynn Durham, appeals from the trial court’s

rulings on cross-motions for enforcement of a final decree divorcing her from James D.

Durham. We affirm in part and dismiss in part for want of jurisdiction.


                                    BACKGROUND


      On November 8, 2001, a decree of divorce was signed in the divorce proceeding

between Deborah Lynn Durham (now Deborah Lynn Marino) and James D. Durham.
Motions for enforcement and pleadings filed by Marino during the months following entry

of the November 8th decree did not question the finality of that decree, but rather sought

enforcement of it. In addition to seeking enforcement of the decree by her motions, Marino

also claimed damages resulting from an alleged assault by Durham and sought the value

of certain property which Durham allegedly concealed during pendency of the divorce.


       On July 1, 2002, following a hearing conducted on two separate days, the trial judge

signed separate orders ruling on Marino’s motion for enforcement and Durham’s motion

for enforcement. The order on Durham’s motion contained a Mother Hubbard clause

stating that all relief requested and not expressly granted was denied. The order on

Marino’s motion did not contain a Mother Hubbard clause. The order on Marino’s motion

specifically indicated that Marino’s affirmative claims for additional property and damages

would not be heard in the proceeding. Marino appealed.


       We have previously dismissed, for want of jurisdiction, that part of Marino’s appeal

challenging the decree of divorce. We remanded the remainder of her appeal to the trial

court for clarification of the court’s July 1, 2002 orders. Upon remand the trial court entered

a Clarification Order and Order for Severance which severed Marino’s claims for affirmative

relief from her motion for enforcement, directed that the claims be docketed as a separate

suit under a different cause number, and clarified that the July 1, 2002 orders were

intended to constitute final orders as to all issues and all parties, except for Marino’s claims

for affirmative relief. The court clarified that it had found Marino’s claims for affirmative

relief were improper in an enforcement proceeding and should have been severed. The

clarification and severance order made the July 1, 2002 orders final and appealable. See

                                              -2-
TEX . R. APP . P. 27.2, 44.4;1 McNally v. Guevara, 52 S.W.3d 195, 196 (Tex. 2001); American

Home Prods. Corp. v. Clark, 38 S.W.3d 92, 97 (Tex. 2000). To the extent that those claims

which were severed by the trial court’s October 29, 2004 clarification and severance order

are presented on appeal, they are not the subject of a final and appealable order and we

will dismiss the appeal as to them for want of jurisdiction.


        Appearing pro se, Marino initially presented three issues. Her first issue challenged

the validity of the November 8, 2001 decree of divorce. Our prior dismissal of Marino’s

challenge to the decree of divorce effectively disposed of her first issue and we will not

address that issue further.


        Her second issue challenged the July 1, 2002 order on Durham’s motion for

enforcement. Her third issue challenged the July 1, 2002 order on her own motion for

enforcement.


                                  ISSUES TWO AND THREE


        Marino’s second issue urged that the July 1, 2002 order granting Durham’s motion

for enforcement was not “proper and in accordance with applicable law.” In support of her

issue, she argues that Durham’s motion sought enforcement of an alleged settlement

agreement not agreed to by Marino, and that the motion was based on complaints which

were barred by the doctrine of res judicata. The only reference to authority she makes as




        1
            Further reference to a rule of appellate procedure will be by reference to “TRAP
___.”

                                              -3-
part of her res judicata argument is to TEX . R. CIV . P. 91,2 which is inapposite as the rule

addresses special exceptions. She generally refers to evidence and testimony from a

January 2002 hearing, and an order dated January 11, 2002 which was based on the

January hearing, as the basis for her res judicata claim.


       Her third issue mirrors her second issue, except the third issue asserts that the July

1, 2002 order denying her motion for enforcement was not proper and in accordance with

applicable law. One part of her third issue urges that the July 1st order, as directed to her

motion, was not a final order because it did not dispose of her affirmative claims seeking

additional property and damages. Marino refers us to Lehmann v. Har-Con Corp., 39
S.W.3d 191 (Tex. 2001), to support this part of her argument. This part of Marino’s third

issue has been disposed of by the trial court’s Clarification Order and Order of Severance,

and we need not address it.


       The remainder of her third issue presents argument that the July 1, 2002 order on

her motion was in error because: (1) the order enforced an alleged agreement between the

parties which she did not agree to; (2) the order was barred by res judicata based on the

January 2002 hearing; (3) Durham failed to serve a copy of his proposed order of

enforcement on Marino as required by TRCP 21a; (4) funds awarded to Durham from the

registry of the court represented Marino’s interest in the homestead, constituting exempt

property, and the award failed to comply with applicable Texas law regarding exempt

property; and (5) there was no evidence, and in some instances insufficient evidence, to



       2
           Further reference to a rule of civil procedure will be by reference to “TRCP ___.”
                                               -4-
support the court’s order as to attorney’s fees, offset for property in Marino’s possession,

damage to the marital home, awarding of property allegedly in Marino’s possession but

which was not, awarding money for a watch which she alleges never existed and the court

costs award. Other than the one reference to TRCP 21a as requiring service of a proposed

order, however, Marino does not cite any authority for standards of review, her positions,

or the legal doctrines and theories espoused, nor does she explain the absence of citation

to authority.


       Pro se litigants are held to the same standards as licensed attorneys and must

comply with applicable laws and rules of procedure. See Mansfield State Bank v. Cohn,

573 S.W.2d 181, 184-85 (Tex. 1978) (Rules of Civil Procedure); Clemens v. Allen, 47
S.W.3d 26, 28 (Tex.App.–Amarillo 2000, no pet.) (Rules of Appellate Procedure); Holt v.

F.F. Enters., 990 S.W.2d 756, 759 (Tex.App.–Amarillo 1998, pet. denied). If an argument

in an appellate brief contains no citations to authority or explanation for lack of such

citations, the issue may be deemed to have been waived. See Fredonia State Bank v.

General Am. Life Ins. Co., 881 S.W.2d 279, 284 (Tex. 1994); Knie v. Piskun, 23 S.W.3d
455, 460 (Tex.App.–Amarillo 2000, pet. denied). Marino fails to cite authority to support

her contentions and fails to explain the absence of such citations. She has failed to

adequately brief any of her arguments and we deem them to have been waived.


       Moreover, the partial reporter’s record Marino presents in regard to the July 1, 2002

orders3 contains the trial court’s oral ruling made on June 7, 2002, following two days of


      3
        The partial reporter’s record includes transcripts of hearings on August 21, 2001,
October 4, 2001, October 11, 2002 and December 12, 2002. The 2001 hearings predated

                                            -5-
hearing on the cross-motions for enforcement, but not the evidence and testimony

presented at the hearing, and the partial reporter’s record also contains four pages of

excerpts of Marino’s testimony from the hearing on which the January 11, 2002 order was

based and which Marino asserts is res judicata of Durham’s motion for enforcement. When

an appellant requests only a partial reporter’s record and the record does not include a

statement of points or issues to be presented on appeal, see TRAP 34.6(c)(1), the

reviewing court presumes that the missing portions of the record contain relevant evidence

and that the omitted evidence supports the trial court’s judgment. See Christiansen v.

Prezelski, 782 S.W.2d 842, 843-44 (Tex. 1990) (discussing the necessity of strict

compliance with former TRAP 53(d), predecessor to TRAP 34.6(c)); CMM Grain Co. v.

Ozgunduz, 991 S.W.2d 437, 439 (Tex.App.–Fort Worth 1999, no pet.). Both the request

for a partial reporter's record and the statement of points or issues to be presented on

appeal must be timely filed and appear in the appellate record. CMM Grain Co., 991
S.W.2d 439.


      The appellate record presented in this case does not contain a statement of points

or issues to be presented on appeal, which is required by TRAP 34.6(c)(1). Thus, we

presume that the missing record supports the trial court’s rulings and orders, and that

Marino was not harmed by the rulings and orders. We overrule her second and third

issues.



entry of the divorce decree. The October 2002 and December 2002 hearings occurred
after entry of the orders from which Marino is appealing and were hearings on Durham’s
amended motion for enforcement which was filed in September 2002, also after entry of
the orders from which Marino is now appealing.

                                           -6-
                                       CONCLUSION


       We dismiss, for want of jurisdiction, the appeal as to Marino’s claims for affirmative

relief that were severed by the trial court’s October 29, 2004 Clarification Order and Order

for Severance. Having dismissed or overruled all of Marino’s issues and contentions, we

affirm the July 1, 2002 orders of the trial court as clarified by the trial court’s October 29,

2004 order.




                                           Phil Johnson
                                           Chief Justice




                                              -7-